Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Commission File Number: 000-28581 NT Mining Corporation (Exact name of registrant as specified in its charter) Nevada, USA 94-3342064 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) Suite 280, 13071 Vanier Place, Richmond, BC V6V 2J1 Canada (Address of principal executive offices) (Zip Code) ( 604) 249-5001 (Registrants telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See the definitions of large accelerated filer, accelerated filer and smaller reporting Company in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting Company) Smaller reporting Company X 1 SEC 1296 (04-09) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. 23,536407 common shares outstanding as at March 31, 2009 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements. NT MINING CORPORATION Index to Financial Statements Page Financial Statements: Consolidated Balance Sheets as of March 31, 2009 and 2008 F -3 Consolidated Statements of Operations for the quarters ended March 31, 2009 and 2008 F -4 Consolidated Statements of Changes in Stockholders Equity (Deficiency) for the quarters ended March 31, 2009 and 2008 F -5 Consolidated Statements of Cash Flows for the quarters ended March 31, 2009 and 2008 F -6 Notes to Consolidated Financial Statements F -7 F-2 F
